DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Information Disclosure Statements, filed 16 December 2020 and 26 May 2021 have been fully considered by the examiner. Signed copies are attached.
Acknowledgement is made of the preliminary amendment to the specification filed on 16 December 2020 and the application is being examined on the basis of the amended disclosure.
Claims 1-20 are pending. 
Claims 1-20 are rejected, grounds follow.

Priority
Application’s status as a 35 USC 371 national stage application of PCT application PCT/US2019/054719 is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Claim 1 is objected to because of the following informalities: 
apparent typo “second instruction” (cf. claim 2, 11, etc. “second instructions”)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “dissimilar” in claims 7, 8, 17 and 18 is a relative term which renders the claim indefinite. The term “dissimilar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, although the claim appears to require only one communication network (“one or more”) it is not clear in what way a single communication network may be “dissimilar”. 

For the purpose of applying art, the claim has been interpreted as requiring communication over at least one telecommunications network.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabowski et al., US Pg-Pub 2016/0327293 (hereafter GRABOWSKI) in view of Lakhani et al., WIPO Patent Application publication WO 2017-085546 (hereafter LAHKANI).

Regarding Claim 1, GRABOWSKI teaches:
A system (see e.g. figs. 1-4, HVAC system 100) including one or more smart utilities ([0026] “BMS Devices (e.g. sensors, actuators, control devices, HVAC equipment)”)  and a personal smart device ([0072] “a system 500 for locating building equipment”; [0074] “System 500 is shown to include a mobile device 502”)
configured to: communicate with the one or more smart utilities over one or more networks, (figs. 5-10; [0078] “Mobile device 502 includes a wireless communications interface 520 (e.g. a WiFi transceiver…)” (see also fig. 10 and equivalent mobile device 1002, and comm. interface 1020). [0090] “the device identifier may be received… from the BMS device 1010 (e.g. via the communications circuit 1020)” )
[receiving from] the one or more smart utilities … self-identifying information, ([0090] “the device identifier may be received… from the BMS device 1010 (e.g. via the communications circuit 1020)” )
and transmit second instruction to one or more of the one or more smart utilities, individually or as a subgroup, to activate an identifying beacon. (see fig. 14, [0081] “the mobile device 502 generates an augmented reality display … the augmented reality display includes one or more selectable icons that cause the BMS device to emit a light, sound, or otherwise announce its location via visual or auditory stimuli.” (i.e. a beacon) see also [0131], and [0177-178] describing additional features of the augmented display)

GRABOWSKI differs from the claimed invention in that:
GRABOWSKI does not clearly teach transmitting first instructions to the one or more smart utilities to return self-identifying information. (nb. that is, the smart utilities of GRABOWSKI periodically broadcast this information instead. see GRABOWSKI, [0083])

However, LAKHANI Teaches a wireless communication system (see e.g. fig. 1)  where a first device may transmit instructions for a second device to return self-identifying information (nb. equivalent to a “first instruction … requesting return of self-identifying information”) (see [0086] “at step 610, processor 202 of first device 102 may transmit a request for device validation information to second device 104”) and that this is useful in order to validate that the first and second devices are authorized to interact. (see e.g. [0036] “The authentication information may be used to indicate whether the user is authorized to use the first electronic device and the second electronic device. When the authenticated information is valid (and the devices have achieved the connected state), the first and second devices may form an authenticated state.”)

LAKHANI is analogous art because it is reasonably pertinent to the same problem confronted by applicant of how to enable devices to identify each other over machine-to-machine communication interfaces, such as wireless communication.

Accordingly, one of ordinary skill in the art could have modified the teachings of GRABOWSKI to include transmitting instructions to return self-identifying information, as suggested by LAKHANI.

One of ordinary skill in the art could have been motivated to make this modification in order to validate that the user of a device is authorized to interact, as suggested by LAKHANI ([0036] “The authentication information may be used to indicate whether the user is authorized to use the first electronic device and the second electronic device.”)



Regarding Claim 2, the combination of GRABOWSKI and LAKHANI teaches all of the limitations of parent claim 1,
GRABOWSKI further teaches:
wherein the personal smart device transmits the second instructions only to one or more smart utilities that returned self-identifying information in response to the first instructions. (see figs. 14 and 15 and [0177] “If any BMS devices are within range of the mobile device, the augmented reality display 1404 may include an indication of where the BMS devices are located within the building space.” [0178] “the augmented reality display 1404 includes a sound icon 1410 associated with each BMS device.”. cf. fig. 15 where no identified devices are nearby.)

Regarding Claim 3, the combination of GRABOWSKI and LAKHANI teaches all of the limitations of parent claim 1,
GRABOWSKI further teaches:
wherein the self-identifying information includes one or more of: a type of smart utility, a geographic location identifying whether the smart utility is within a building or at an outside location, a floor in the building on which the smart utility is located, and a subdivision in the building where the smart utility is located. (see e.g. [0085] “The BMS device 710 is associated with device identifier 712 (e.g., “Chiller A”) that can be used to distinguish the BMS device 710 from other BMS devices.” nb. that is the identifier may include the type of equipment.; see also [0085] “the BMS device 710 determines its own three-dimensional location based on the detected emitter identifier(s) 706, 708 and reports the three-dimensional location to the device locating system 714.”)

Regarding Claim 4, the combination of GRABOWSKI and LAKHANI teaches all of the limitations of parent claim 3,
GRABOWSKI further teaches:
wherein the personal smart device aggregates into a dataset received self-identifying information from the one or more smart utilities and forwards the aggregated dataset to a building management system (BMS). (see [0088] “The device locating system 1014 may use the measured locations of the mobile device 1002 in conjunction with the corresponding signal strength of the broadcast device ID 1012 with respect to a particular BMS device 1010 to determine or estimate a location of the BMS device 1010. The location of the BMS device 1010 can then be stored in a locations database 1016” see also [0089] “The mobile device 1002 … may combine the GPS location of the building entrance with the change in position of the mobile device 1002 from the building entrance to the location of the BMS device 1010 to determine a three-dimensional location of the BMS device 1010 within the building.”)



Regarding Claim 5, the combination of GRABOWSKI and LAKHANI teaches all of the limitations of parent claim 3,
GRABOWSKI further teaches:
wherein the subgroup is one or more of the type of smart utility, the floor in the building on which the smart utility is located, and the subdivision in the building where the smart utility is located. ([0077] “For example, the user interface 506 may present a GUI that facilitates searching for BMS devices by device name (e.g., device ID), device type, device location, fault status, operating state, or any other variable or fixed parameter describing the BMS devices.”; see also [0179], especially [0179] “the equipment searching interface 1600 allows the user to filter the set of searchable equipment by location (e.g., by building, by floor, by room, etc.)”)

Regarding Claim 6, the combination of GRABOWSKI and LAKHANI teaches all of the limitations of parent claim 1,
GRABOWSKI further teaches:
wherein the type of smart utility is one or more of a utility controller, HVAC equipment, a safety device or component including one or more of a fire extinguisher and a hazard detector, and transportation equipment. (see [0005] and throughout, particularly [0177] “FIG. 14 shows a first VAV 1406 (“VAV-2”) located within one air supply duct and a second VAV 1408 (“VAV-3”) located within another air supply duct.” [0031] “variable air volume (VAV) units”) 

Regarding Claim 7, the combination of GRABOWSKI and LAKHANI teaches all of the limitations of parent claim 1,
GRABOWSKI further teaches:
wherein the personal smart device communicates with the one or more smart utilities over a respective one or more dissimilar telecommunication networks. ([0090] “the mobile device 1002 receives the device identifier 1012 for the BMS device 1010 via communication circuit 1020. The communication circuit 1020 may be configured to communicate with Bluetooth low energy (BLE) emitters, near field communications (NFC) devices, WiFi transceivers, RFID devices, ultrawide band (UWB) devices, infrared emitters/sensors, visible light communications (VLC) devices, ultrasound devices, cellular transceivers, iBeacons, or any other type of hardware configured to facilitate wireless data communications.”) 

Regarding Claim 8, the combination of GRABOWSKI and LAKHANI teaches all of the limitations of parent claim 7,
GRABOWSKI further teaches:
wherein the one or more dissimilar telecommunication networks include one or more of a personal area network, a wired local area network, and a wireless local area network. ([0090] e.g. “near field communications (NFC) devices”, [nb. personal area network], “WiFi transceivers”, [nb. wireless local area network] “or any other type of hardware configured to facilitate wireless data communications.” [etc.])
Regarding Claim 9, the combination of GRABOWSKI and LAKHANI teaches all of the limitations of parent claim 1,
GRABOWSKI further teaches:
wherein the identifying beacon is one or more of a visual and an audible identifier. ([0081] “the augmented reality display includes one or more selectable icons that cause the BMS device to emit a light, sound, or otherwise announce its location via visual or auditory stimuli.”)

Regarding Claim 10, the combination of GRABOWSKI and LAKHANI teaches all of the limitations of parent claim 1,
GRABOWSKI further teaches:
wherein the identifying beacon is one or more of a light emitting diode (LED) and a speaker. ([0081] “the augmented reality display includes one or more selectable icons that cause the BMS device to emit a light, sound, or otherwise announce its location via visual or auditory stimuli.”) 

Regarding Claim 11, GRABOWSKI teaches:
A method identifying of one or more smart utilities, ([0026] “BMS Devices (e.g. sensors, actuators, control devices, HVAC equipment)”) comprising: communicating, with a personal smart device, ([0072] “a system 500 for locating building equipment”; [0074] “System 500 is shown to include a mobile device 502”) a communication to the one or more smart utilities over a respective one or more networks, (figs. 5-10; [0078] “Mobile device 502 includes a wireless communications interface 520 (e.g. a WiFi transceiver…)” (see also fig. 10 and equivalent mobile device 1002, and comm. interface 1020). [0090] “the device identifier may be received… from the BMS device 1010 (e.g. via the communications circuit 1020)” )
[receiving], with the personal smart device, [from] the one or more smart utilities … self-identifying information,([0090] “the device identifier may be received…from the BMS device 1010 (e.g. via the communications circuit 1020)”)
and transmitting second instructions, with the personal smart device, to one or more of the one or more smart utilities, individually or as a subgroup, to activate an identifying beacon. (see fig. 14, [0081] “the mobile device 502 generates an augmented reality display … the augmented reality display includes one or more selectable icons that cause the BMS device to emit a light, sound, or otherwise announce its location via visual or auditory stimuli.” (i.e. a beacon) see also [0131], and [0177-178] describing additional features of the augmented display)

GRABOWSKI differs from the claimed invention in that:
GRABOWSKI does not clearly teach transmitting first instructions to the one or more smart utilities to return self-identifying information. (nb. that is, the smart utilities of GRABOWSKI periodically broadcast this information instead. see GRABOWSKI, [0083])

However, LAKHANI Teaches a wireless communication system (see e.g. fig. 1)  where a first device may transmit instructions for a second device to return self-identifying information (nb. equivalent to a “first instruction … requesting return of self-identifying information”) (see [0086] “at step 610, processor 202 of first device 102 may transmit a request for device validation information to second device 104”) and that this is useful in order to validate that the first and second devices are authorized to interact. (see e.g. [0036] “The authentication information may be used to indicate whether the user is authorized to use the first electronic device and the second electronic device. When the authenticated information is valid (and the devices have achieved the connected state), the first and second devices may form an authenticated state.”)

LAKHANI is analogous art because it is reasonably pertinent to the same problem confronted by applicant of how to enable devices to identify each other over machine-to-machine communication interfaces, such as wireless communication.

Accordingly, one of ordinary skill in the art could have modified the teachings of GRABOWSKI to include transmitting instructions to return self-identifying information, as suggested by LAKHANI.

One of ordinary skill in the art could have been motivated to make this modification in order to validate that the user of a device is authorized to interact, as suggested by LAKHANI ([0036] “The authentication information may be used to indicate whether the user is authorized to use the first electronic device and the second electronic device.”)

Regarding Claim 12, the combination of GRABOWSKI and LAKHANI teaches all of the limitations of parent claim 11,
GRABOWSKI further teaches:
wherein the personal smart device transmits the second instructions only to one or more smart utilities that returned self-identifying information in response to the first instructions. (see figs. 14 and 15 and [0177] “If any BMS devices are within range of the mobile device, the augmented reality display 1404 may include an indication of where the BMS devices are located within the building space.” [0178] “the augmented reality display 1404 includes a sound icon 1410 associated with each BMS device.”. cf. fig. 15 where no identified devices are nearby.)

Regarding Claim 13, the combination of GRABOWSKI and LAKHANI teaches all of the limitations of parent claim 11,
GRABOWSKI further teaches:
wherein the self-identifying information includes one or more of: a type of smart utility, a geographic location identifying whether the smart utility is within a building or at an outside location, a floor in the building on which the smart utility is located, and a subdivision in the building where the smart utility is located. (see e.g. [0085] “The BMS device 710 is associated with device identifier 712 (e.g., “Chiller A”) that can be used to distinguish the BMS device 710 from other BMS devices.” nb. that is the identifier may include the type of equipment.; see also [0085] “the BMS device 710 determines its own three-dimensional location based on the detected emitter identifier(s) 706, 708 and reports the three-dimensional location to the device locating system 714.”)

Regarding Claim 14, the combination of GRABOWSKI and LAKHANI teaches all of the limitations of parent claim 13,
GRABOWSKI further teaches:
wherein the personal smart device aggregates into a dataset received self-identifying information from the one or more smart utilities and forwards the aggregated dataset to a building management system (BMS). (see [0088] “The device locating system 1014 may use the measured locations of the mobile device 1002 in conjunction with the corresponding signal strength of the broadcast device ID 1012 with respect to a particular BMS device 1010 to determine or estimate a location of the BMS device 1010. The location of the BMS device 1010 can then be stored in a locations database 1016” see also [0089] “The mobile device 1002 … may combine the GPS location of the building entrance with the change in position of the mobile device 1002 from the building entrance to the location of the BMS device 1010 to determine a three-dimensional location of the BMS device 1010 within the building.”)


Regarding Claim 15, the combination of GRABOWSKI and LAKHANI teaches all of the limitations of parent claim 13,
GRABOWSKI further teaches:
wherein the subgroup is one or more of the type of smart utility, the floor in the building on which the smart utility is located, and the subdivision in the building where the smart utility is located. ([0077] “For example, the user interface 506 may present a GUI that facilitates searching for BMS devices by device name (e.g., device ID), device type, device location, fault status, operating state, or any other variable or fixed parameter describing the BMS devices.”; see also [0179], especially [0179] “the equipment searching interface 1600 allows the user to filter the set of searchable equipment by location (e.g., by building, by floor, by room, etc.)”)

Regarding Claim 16, the combination of GRABOWSKI and LAKHANI teaches all of the limitations of parent claim 11,
GRABOWSKI further teaches:
wherein the type of smart utility is one or more of a utility controller, HVAC equipment, a safety device or component including one or more of a fire extinguisher and a hazard detector, and a transportation equipment. (see [0005] and throughout, particularly [0177] “FIG. 14 shows a first VAV 1406 (“VAV-2”) located within one air supply duct and a second VAV 1408 (“VAV-3”) located within another air supply duct.” [0031] “variable air volume (VAV) units”)

Regarding Claim 17, the combination of GRABOWSKI and LAKHANI teaches all of the limitations of parent claim 11,
GRABOWSKI further teaches:
wherein the personal smart device communicates with the one or more smart utilities over a respective one or more dissimilar telecommunication networks. ([0090] “the mobile device 1002 receives the device identifier 1012 for the BMS device 1010 via communication circuit 1020. The communication circuit 1020 may be configured to communicate with Bluetooth low energy (BLE) emitters, near field communications (NFC) devices, WiFi transceivers, RFID devices, ultrawide band (UWB) devices, infrared emitters/sensors, visible light communications (VLC) devices, ultrasound devices, cellular transceivers, iBeacons, or any other type of hardware configured to facilitate wireless data communications.”) 

Regarding Claim 18, the combination of GRABOWSKI and LAHKANI teaches all of the limitations of parent claim 17, 
GRABOWSKI further teaches:
wherein the one or more dissimilar telecommunication networks include a respective one or more of a personal area network, a wired local area network, and a wireless local area network. ([0090] e.g. “near field communications (NFC) devices”, [nb. personal area network], “WiFi transceivers”, [nb. wireless local area network] “or any other type of hardware configured to facilitate wireless data communications.” [etc.])

Regarding Claim 19, the combination of GRABOWSKI and LAKHANI teaches all of the limitations of parent claim 11,
GRABOWSKI further teaches:
wherein the identifying beacon is one or more of a visual and an audible identifier. ([0081] “the augmented reality display includes one or more selectable icons that cause the BMS device to emit a light, sound, or otherwise announce its location via visual or auditory stimuli.”)

Regarding Claim 20, the combination of GRABOWSKI and LAKHANI teaches all of the limitations of parent claim 11,
GRABOWSKI further teaches:
wherein the identifying beacon is one or more of a light emitting diode (LED) and a speaker. ([0081] “the augmented reality display includes one or more selectable icons that cause the BMS device to emit a light, sound, or otherwise announce its location via visual or auditory stimuli.”)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Waseen et al., US Pg-Pub 2016/0258638 particularly for paragraph [0031] describing the use of a speaker on an actuator in a BAS/BMS to make an audible tone for aiding a technician in locating said actuator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119    

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119